Case 1:17-cv-00116-||\/|K Document 214 Filed 03/08/19 Page 1 of 1 Page|D #: 1754

IN THE UNITED STATES DISTRICT COURT Fl LE D
FGR THE N()RTHERN DISTRICT OF WEST VIRGINIA

 

MAR o 3 2019

MYLAN PHARMACEUTICALS INC.,

)
1310an INTERNA'rloNAL GMBH § U'§t/?§Y<T;§§§§,O\Y§§§\STD
and 1310an MA INC., )
Pla“‘"ffs’ ) Civil Acrion No. 1:17-cv-116-1MK
V. )
)
)
)
)

Defendant.

 

AGREED CORRECTED ORDER
The parties have jointly requested a correction to a date in their previously
submitted order, entered by the Court as Dl<t. No ZlO. Upon the joint motion of the
parties and for good cause shown, it is hereby ORDERED that the deadline for rebuttal
reports, set in the Order of l\/larch 6, 2019 (Dkt. No. 210) in this case, is changed from
April 3, 2019, and the Order is amended as follows:
l. Any Rebuttal Expert Reports are due on or before April lO, 2019.

No other scheduling deadlines are changed or affected by this Orcler.

ENTERED rhisac_` fday OrM, 2019.

IRENE l\/l. KEELEY
UNITED STATES DlSTRlCT JUDGE

